Citation Nr: 0401460	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for temporomandibular 
joint (TMJ) syndrome.

2.  Entitlement to an initial rating in excess of 20 percent 
for gout.

3.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss/post operative stapedectomy.

5.  Entitlement to a temporary total evaluation due to 
residuals of a post-operative service-connected stapedectomy.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


REMAND

The Board notes that in April 1998 the veteran appointed 
James W. Stanley, Jr. as his attorney to represent him before 
VA.  The RO notified the veteran in May 2002 that VA had 
revoked Mr. Stanley's authority to represent VA claimants 
revoked.  The RO instructed the veteran that he had 30 days 
to appoint a new representative.  It does not appear from the 
record that the veteran has appointed a new representative; 
therefore, the Board concludes that the veteran has decided 
to represent himself. 

In August 1999 and July 2000, the veteran requested a hearing 
at the RO before a traveling Veterans Law Judge.  The record 
reveals that the RO asked the veteran in August 2000 whether 
he would rather have a videoconference, in which the Veterans 
Law Judge would be sitting in Washington, D.C., while the 
veteran would be sitting at the RO.  It appears that the RO 
scheduled the veteran for a video hearing in October 2003 and 
the veteran failed to report, although there is no evidence 
that the veteran elected to have a videoconference in the 
place of his requested travel hearing or that he withdrew his 
hearing requests.  

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




